

116 SRES 408 IS: Expressing the sense of the Senate that Members of Congress and their staffs, employees of the Executive Office of the President and executive branch agencies, and the President of the United States have a duty to protect the identities of whistleblowers and safeguard whistleblowers from retaliation.
U.S. Senate
2019-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 408IN THE SENATE OF THE UNITED STATESNovember 6, 2019Ms. Hirono (for herself, Mr. Schumer, Mr. Blumenthal, Mr. Van Hollen, Mr. Casey, Mr. Markey, Mr. Brown, Mr. Wyden, Ms. Duckworth, Mr. King, Mr. Sanders, Ms. Baldwin, Mrs. Murray, Mr. Booker, Ms. Harris, Mrs. Gillibrand, and Mr. Menendez) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental AffairsRESOLUTIONExpressing the sense of the Senate that Members of Congress and their staffs, employees of the
			 Executive Office of the President and executive branch agencies, and the
			 President of the United States have a duty to protect the identities of
			 whistleblowers and safeguard whistleblowers from retaliation.
	
 Whereas the United States has historically acknowledged a duty of individuals who serve the United States to report misconduct, fraud, and violations of law, as demonstrated by the first whistleblower legislation in the United States, which was passed unanimously by the Continental Congress on July 30, 1778, and read, Resolved, That it is the duty of all persons in the service of the United States, as well as all other the inhabitants thereof, to give the earliest information to Congress or other proper authority of any misconduct, frauds or misdemeanors committed by any officers or persons in the service of these states, which may come to their knowledge (legislation of July 30, 1778, reprinted in Journals of the Continental Congress, 1774–1789, ed. Worthington C. Ford et al. (Washington, DC, 1904–37), 11:732);
 Whereas the duty to report misconduct, fraud, and violations of law remains, irrespective of the motives of a whistleblower, and, therefore, impugning the motives of whistleblowers has no relevance to the public interest in exposing and correcting improper or illegal conduct;
 Whereas, for each of the past 7 years, including most recently in Senate Resolution 194, 116th Congress, agreed to July 23, 2019, the Senate has recognized that “whistleblowers risk their careers, jobs, and reputations by reporting waste, fraud, and abuse to the proper authorities” and “serve the public interest by ensuring that the United States remains an ethical and safe place”;
 Whereas a whistleblower lawfully filed a complaint on August 12, 2019, with the Inspector General of the Intelligence Community, who determined that the complaint appeared “credible” and involved a matter of “urgent concern” in accordance with section 17(d)(5) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(d)(5)) (commonly known as the Intelligence Community Whistleblower Protection Act of 1998); and
 Whereas 90 former national security officials who served in Democratic and Republican administrations wrote an open letter to the people of the United States stating, “Whatever one’s view of the matters discussed in the whistleblower’s complaint, all Americans should be united in demanding that all branches of our government and all outlets of our media protect this whistleblower and his or her identity. Simply put, he or she has done what our law demands; now he or she deserves our protection.”: Now, therefore, be it
	
 That the Senate— (1)appreciates employees and contractors, working on behalf of the taxpayers of the United States, who “blow the whistle” to the appropriate authorities by honest and good faith reporting of misconduct, fraud, misdemeanors, and other crimes;
 (2)acknowledges the contributions of whistleblowers to combat abuse, fraud, and violations of laws and regulations of the United States that have helped to safeguard the national security of the United States, democracy, and the rule of law in the United States; and
 (3)recognizes that the duty affirmed by Congress since the founding of the United States to report misconduct, fraud, and violations of law calls for a corresponding duty of Members of Congress and their staff, employees of the Executive Office of the President and executive branch agencies, and the President of the United States to—
 (A)protect the identities of whistleblowers who report abuse, fraud, and violations of laws and regulations of the United States; and
 (B)safeguard whistleblowers from retaliation.